             Case 1:19-cv-01188-BAM Document 65 Filed 02/05/21 Page 1 of 4



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11       DUWAYNE C., a minor, by and through his         Case No. 1:19-cv-01188-BAM
         guardian ad litem REGINA SCHINDLER,
12                                                       ORDER REGARDING SUPPLEMENTAL
                      Plaintiff,                         BRIEFING ON PLAINTIFF DUWAYNE C.’S
13                                                       PETITION FOR MINOR’S COMPROMISE
               vs.
14                                                       (Doc. 62)
         MERCED CITY SCHOOL DISTRICT, et
15       al.,                                            ORDER VACATING HEARING
16                    Defendants.

17
18            On January 14, 2021, Plaintiff Duwayne C., a minor, by and through his guardian ad litem

19   Regina Schindler, filed a petition for minor’s compromise. (Doc. 62.) Defendants did not file an

20   opposition.1

21   II.    FACTUAL BACKGROUND

22            Plaintiff initiated this action on June 27, 2018, in Merced County Superior Court.2 The

23   complaint alleged multiple claims, including federal claims for relief under 42 U.S.C. § 1983, the

24
25
     1
       This action was reassigned to the docket of United States Magistrate Judge Barbara A. McAuliffe
26   for all proceedings, including trial and entry of judgment, pursuant to 28 U.S.C. § 636(c)(1). (Doc.
     No. 60.)
27   2
        At the inception of this action, Regina Schindler proceeded individually and as guardian ad litem on
     behalf of Duwayne C. Regina Schindler’s individual claims were terminated by stipulation of the
28   parties, but she continues to serve as guardian ad litem for Plaintiff Duwayne C. (Doc. Nos. 34, 35.)
                                                        1
           Case 1:19-cv-01188-BAM Document 65 Filed 02/05/21 Page 2 of 4



1    Americans with Disabilities Act, and the Rehabilitation Act, arising out of alleged physical, verbal and

2    psychological abuse of Plaintiff, a special education student, during the 2016-17 school year at Charles

3    Wright Elementary School in the Merced School District. (Doc. 1, Ex. B.) On July 5, 2018, the state

4    court appointed Regina Schindler as Plaintiff’s guardian ad litem. (Id. at Ex. F.)

5           The matter was removed to this Court on August 29, 2019. (Id.) On June 15, 2020, the parties

6    participated in a settlement conference before Magistrate Judge Stanley A. Boone, and the case settled.

7    (Docs. 56, 58.) Plaintiff filed the instant petition for minor’s compromise on January 14, 2021, and

8    the matter is set for hearing on February 12, 2021. (Doc. 62.)

9           Terms of Settlement3

10          The total settlement in this case is $1,000,000.00. (Id. at 6.) According to the petition,

11   $427,709.38 of this amount is apportioned to counsel for Plaintiff, representing $400,000.00 in

12   attorneys’ fees (40%) and $27,709.38 in costs. (Id. at n. 2.) After subtracting for these fees and costs,

13   the net proposed settlement amount to Plaintiff is $572,290.62. (Id. at 6.) This proposed settlement

14   provides, in part, for periodic payments to Plaintiff until he reaches age 35. Ms. Schindler requests the

15   Court’s approval of a deferred annuity for Plaintiff. Ms. Schindler has met with independent

16   specialists in the field of structured settlements and has selected a payment schedule that best fits the

17   needs of Plaintiff. Under this schedule, $27,290.62 would be deposited into a blocked account to

18   provide for Plaintiff’s therapy and tutoring needs between now and age 18. The remaining

19   $515,000.00 would fund the deferred annuity. Periodic payments would then be made until Plaintiff

20   reaches age 35. (Id. at 13.) The proposed periodic payments payable to Plaintiff are detailed in the

21   Final Structured Settlement Benefits prepared by the specialist who assisted Ms. Schindler, Sage

22   Settlement Consulting. (Doc. 62-1, Declaration of Micha Star Liberty at ¶ 22, Ex. E.) The payments

23   will be made by Berkshire Hathaway Life Insurance Company of Nebraska, which is rated A++ Class

24   XV by A.M. Best Company and AA+ by Standard & Poor’s. (Id.) Additionally, Ms. Schindler

25   requests $30,000 from the proposed net settlement to reimburse the full-time special needs

26   homeschooling she provided to Plaintiff during the 2017-18 school year. (Doc. 62 at 15.) However, if

27
28   3
            Summary of the settlement is based on Plaintiff’s petition. (Doc. 62.)
                                                          2
            Case 1:19-cv-01188-BAM Document 65 Filed 02/05/21 Page 3 of 4



1    the Court does not approve this reimbursement, then Ms. Schindler requests that the $30,000.00 be

2    added to the amount deposited into the blocked account in Plaintiff’s name. (Id. at 15-16.)

3    III.    DISCUSSION

4            No compromise or settlement of a claim by a minor is effective unless it is approved by the

5    Court. Local Rule 202(b). In actions in which the minor is represented by an appointed representative

6    pursuant to appropriate state law, the settlement or compromise must first be approved by the state

7    court having jurisdiction over the personal representative. Local Rule 202(b)(1). Following such

8    approval, a copy of the order and all supporting and opposing documents filed with the state court

9    shall be filed with this Court. Id. The Court may either approve the settlement or compromise without

10   hearing or calendar the matter for hearing. Id. In all other actions, the motion for approval of a

11   proposed settlement or compromise must disclose, among other things, the following:

12           the age and sex of the minor . . ., the nature of the causes of action to be settled or
             compromised, the facts and circumstances out of which the causes of action arose,
13           including the time, place and persons involved, the manner in which the compromise
             amount . . . was determined, including such additional information as may be required to
14           enable the Court to determine the fairness of the settlement or compromise . . . .

15   Local Rule 202(b)(2).
16           Having considered the petition and the terms of the settlement, supplemental briefing from
17   Plaintiff is warranted. Local Rule 202(b)(1) requires the settlement or compromise to first be approved
18   by the state court having jurisdiction over the personal representative in actions in which the minor is
19   represented by an appointed representative pursuant to appropriate state law. Here, it appears Regina
20   Schindler was appointed as Plaintiff’s guardian ad litem by the state court pursuant to state law, but
21   the petition does not address whether the state court has approved the settlement as may be required by
22   Local Rule 202(b)(1).
23   III.   CONCLUSION AND ORDER
24           Accordingly, IT IS HEREBY ORDERED that:
25           1.     Plaintiff shall file a supplemental brief on or before February 26, 2021, addressing the
26   information required by Local Rule 202, including whether the state court has approved the settlement
27   or why such approval is not required here; and
28           2.     The hearing currently set for February 12, 2021, at 9:00 AM before the undersigned is
                                                         3
          Case 1:19-cv-01188-BAM Document 65 Filed 02/05/21 Page 4 of 4



1    hereby VACATED. Pursuant to Local Rule 230(g), the Court will take the petition under submission

2    after Plaintiff’s supplemental brief is filed. If the Court subsequently determines that a hearing will be

3    necessary following review of the record and briefs on file, a hearing will be set by separate order.

4
5    IT IS SO ORDERED.

6
        Dated:     February 5, 2021                            /s/ Barbara   A. McAuliffe             _
7                                                       UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         4
